Citation Nr: 0610862	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbar strain with degenerative disc disease.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran was afforded a VA examination in April 2005.  The 
RO did not have an opportunity to review the examination 
report prior to the veteran's Travel Board hearing in May 
2005.  The veteran executed a written waiver to allow for the 
Board to consider the examination report in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2005).  Accordingly, 
the Board will consider the results of the examination in its 
adjudication of the veteran's claim.


FINDINGS OF FACT

1.  Prior to September 23, 2004, the veteran's lumbar strain 
with degenerative disc disease was manifested by limitation 
of motion characterized as a slight limitation of motion.

2.  After September, 23, 2004, the veteran's lumbar strain 
with degenerative disc disease is manifested by objective 
evidence of muscle spasm, limitation of motion, and pain on 
motion, characterized as moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for lumbar strain 
with degenerative disc disease, since September 23, 2004, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5195 
(2002)38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was injured in a motorcycle accident while on 
active duty.  He suffered several injuries to include a 
fracture of the right tibia and fibula.  One residual of 
those fractures was that his right leg was shorter than his 
left.  

The veteran was granted service connection for several 
disabilities as residuals of injuries suffered in his 
accident.  At the time the veteran submitted his claim for 
service connection for a back disorder in August 2002, the 
disabilities included: fracture of the right tibia and fibula 
with varus  hindfoot, valgus recurvatum deformity at the 
fracture site and post-traumatic spurring of the ankle with a 
5/8-inch leg length discrepancy and history of osteomyelitis, 
evaluated as 30 percent disabling, chondromalacia patella of 
the right knee with cruciate ligament laxity and instability 
medially and laterally with referred pain, evaluated as 20 
percent disabling, residuals of a puncture wound of the 
middle finger of the left hand, post-operative laparotomy for 
rupture of the jejunum, and scar of the left inner thigh, 
donor site for a skin graft, all rated at the noncompensable 
level.

VA treatment records for the period from February 2001 to 
August 2002 do not reflect any treatment for complaints of 
back pain.  A review of older VA records shows that x-rays of 
the lumbar spine were interpreted as normal in April 1996.

The veteran was afforded a VA examination in January 2003.  
The examiner noted the history and current status of the 
veteran's injuries from his accident.  He reported that the 
veteran had a full range of motion of the back with no pain.  
Straight leg raising was negative.  The examiner commented 
that the veteran had functional disabilities which were the 
result of his distal tibia and fibula fractures that included 
a leg length discrepancy.  He said that this could be causing 
the veteran to have back pain.  The examiner further 
commented that the veteran had "significant degenerative 
disc disease [DDD] in this area which is unrelated most 
likely."

The veteran was afforded a VA examination in March 2003.  The 
examiner noted that the veteran gave a vague report of pain 
in his back and pointed to the mid-lower back.  The veteran 
denied any numbness, tingling, or asymmetrical weakness.  The 
examiner said that the veteran had a range of motion for the 
lumbar spine of flexion to 70 degrees, extension to 15 
degrees, right and left lateral flexion to 20 degrees and 
right and left rotation to 35 degrees.  The examiner stated 
that x-rays of the lumbar spine showed no evidence of loss of 
disc or vertebral height, and no evidence of arthritic 
change.  The examiner opined that the veteran's complaints of 
back and buttock pain were the result of altered biomechanics 
from his antalgic gait.  The examiner said that she did not 
think that the veteran had any functional limitations of the 
back, only pain from his altered gait.

The veteran was granted service connection for a low back 
disability in March 2003.  He was assigned a noncompensable 
disability rating based on a limitation of motion diagnostic 
code.

The veteran was reexamined in June 2003.  The primary purpose 
of the examination was to address the statement made by the 
VA examiner in April 2001 that the veteran had DDD although 
x-rays of the lumbar spine did not reflect such a finding.  
The VA examiner stated that she believed the initial VA 
examiner used the term "DDD" to refer to low back pain of 
musculoskeletal origin without there being definitive x-ray 
evidence.  She said that she felt that the prior VA examiner 
agreed with her that the veteran's back pain was caused by 
the leg length discrepancy.

The veteran submitted several lay statements that attested to 
his being in pain.  The statements were submitted in support 
of a pending claim for an increased rating for his right leg 
disability.

The RO obtained a separate medical opinion regarding the 
issue of DDD in March 2004.  The examiner noted that he had 
reviewed the claims file and the examination reports.  The 
examiner stated that he did not believe the veteran had DDD.  
He said that x-rays for the veteran's back appeared to be 
relatively normal for his age.  He agreed that the veteran's 
back pain was probably due to the leg length discrepancy.  
The examiner characterized the veteran's back pain as chronic 
lumbar strain.  The examiner stated that there was no x-ray 
evidence of DDD but he did recommend a magnetic resonance 
imaging (MRI) study.

The RO increased the veteran's disability rating to 10 
percent in April 2004.  The increase was effective as of the 
date of the veteran's claim of August 15, 2002.

The RO obtained another medical opinion in the veteran's case 
in June 2004.  The examiner provided a review of the 
veteran's accident and medical history and the results of the 
several VA examinations.  The examiner noted that a MRI of 
the lumbar spine had been done recently.  He said that the 
MRI showed degenerative changes in the lumbar spine with a 
disc protrusion at the L4-L5 interspace level.  He said that, 
in light of the MRI results, he felt confident in providing 
an assessment that the veteran did have DDD of the lumbar 
spine.  

The veteran was afforded a VA examination in October 2004.  
The examination was provided by the same VA physician that 
submitted the medical opinion in June 2004.  The veteran 
worked doing maintenance at a rice mill.  His back and leg 
symptoms had not kept him from working.  He was able to do 
his activities of daily living but did require some help from 
family members to do chores that involved manual labor.  The 
veteran did not wear a back brace and had not been ordered to 
bedrest at any time.  He had not had any flare-ups that 
required bedrest.  The examiner said that the veteran had 
flexion to 80 degrees, and extension to 20 degrees.  The 
veteran was said to have pain at those limits.  The examiner 
said that the veteran was pain free with side-to-side 
bending.  Straight leg raising test was negative.  There was 
no numbness or tingling in the legs.  There was 5/5 muscle 
strength and equal reflex.  The veteran was said to be tender 
to palpation, mildly more so on the right and the lower 
lumbar area around L4-L5.  There was no spasm or weakness of 
the muscles.  The examiner noted that x-rays showed loss of 
disc height at L3-L4 and L4-L5 and the recent MRI showed a 
small disc protrusion at L4-L5 interspace.  

VA treatment records for the period from August 2003 to 
January 2005 show that the veteran was given a course of 
treatment in the rehabilitation therapy clinic.  He was 
taught exercises to align his sacroiliac joints and this 
helped to reduce his back pain.  The veteran was also fitted 
with a brace and shoe lift to help with his leg length 
discrepancy and ability to walk.  A pain assessment was done 
on September 23, 2004.  The veteran was noted to complain of 
severe low back pain.  The veteran was placed on methadone.  
An entry dated in November 2004 noted that the veteran was 
experiencing greater difficulty at work.  He had been 
doubling up on his pain medication to help him get through 
his shift.  A January 2005 entry noted that the veteran's 
back pain was stable.

The veteran was afforded a VA orthopedic examination in April 
2005.  The veteran complained of daily pain that was not 
associated with any radiculopathy symptoms or persistent 
neurologic deficit.  The veteran said that if he stood or 
walked for periods of one to two hours his back pain would be 
aggravated.  The veteran was still employed in maintenance at 
a local rice mill.  The examiner said the veteran had not had 
any physician visits or been incapacitated by his back in the 
last year.  The veteran was said to take methadone, twice a 
day, for his pain.  The examiner said that the veteran walked 
with a normal gait.  There was paraspinal spasm noted in the 
lower lumbar region with standing.  There was no appreciable 
tenderness to palpation of the lower lumbar segment.  The 
veteran had a range of motion of flexion to 70 degrees, 
extension to 5 degrees, left and right lateral flexion to 20 
degrees, and left and right rotation to 55 degrees.  The 
examiner said that the veteran had pain at the limits of 
motion noted.  There was no weakness or fatigability with 
repetition against resistance.  There was no evidence of 
incoordination.  The examiner said that straight leg raising 
was positive at 70 degrees.

The veteran had 2+ reflexes in the lower extremities.  
Sensory examination was said to show equal sensation in both 
lower extremities.  Motor examination was also equal.  The 
examiner noted the results of a prior lumbar x-ray and the 
May 2004 MRI.  The impression was residuals of lumbar strain 
with mild degenerative joint disease (DJD).  

The veteran was afforded a Travel Board hearing in May 2005.  
The veteran and his spouse testified at the hearing.  The 
veteran said that he worked in maintenance at a rice mill.  
His job required him to do a lot of bending, twisting, and 
walking.  He said that he had not lost time from work because 
of his back but that he declined to work more than an 8 hour 
shift.  This caused him to miss out on extra earnings.  The 
veteran also testified that there was a problem with him 
being allowed to continue with his job while he was taking 
his prescribed medication.  He said his employer did not want 
him around dangerous machinery unless he had a note from a 
physician saying that he could do such work.  He was not able 
to get a note.  The veteran said he would be terminated 
without a note.  It was agreed that the veteran would provide 
evidence of his termination to the RO if it happened.  In 
regard to his most recent examination, the veteran said that 
he was able to bend over.  He said that he experienced pain 
with standing up and that repetitive bending caused him more 
pain.  The veteran's wife testified that, sometimes, the 
veteran was in such pain that would nearly cry.  She said the 
veteran would come home from work and sit on the couch 
because he was in pain.  

As the veteran's hearing was so near in time to the last VA 
examination, the RO did not have an opportunity to review the 
results and adjudicate the veteran's claim.  The veteran 
provided a written waiver to allow for the Board to consider 
the examination report in the first instance.  

As noted, the veteran was to provide evidence of his 
termination of employment to the RO if such an event 
occurred.  He has not provided such evidence.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2005), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  However, even if 
the Board finds the revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which sets 
forth the criteria for rating limitation of motion of the 
lumbar spine.  Under Diagnostic Code 5292 a 40 percent 
disability rating is for consideration for severe limitation 
of motion, a 20 percent disability rating is warranted for 
moderate limitation of motion, and a 10 percent disability 
rating is assigned for slight limitation of motion.  

The Board notes that, prior to September 2003, there was no 
specific measure of the range of motion of the lumbar spine 
included in the regulations used to evaluate disabilities of 
the spine.  However, range of motion measurements were added 
with the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2005).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"moderate" or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).

Other diagnostic codes for consideration include Diagnostic 
Code 5295, which sets forth the criteria for rating 
lumbosacral strain.  The maximum 40 percent rating is for 
application when the symptoms are severe, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
for application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

Also for consideration is Diagnostic Code 5293, used to 
evaluate disabilities involving intervertebral disc syndrome 
(IVDS).  Pronounced IVDS, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warrants a 40 
percent evaluation.  A 20 percent evaluation is for 
consideration where there are moderate symptoms with 
recurring attacks.  

The veteran was noted to have a full range of motion, with no 
pain at the time of his January 2003 VA examination.  He was 
noted to have some limitation of motion in March 2003.  There 
was no pain associated with the motion.  The veteran was also 
found to have some limitation of motion at the time of his 
October 2004 VA examination, to include pain noted on the 
limits of his motion.  Finally, the veteran again had 
limitation of motion in April 2005.  However, he also had 
muscle spasm with standing.  This was the first time that 
muscle spasms of the lumbar spine were noted on examination.

The veteran testified that he could bend over without much 
problem but experienced pain with straightening up.  He said 
that repetitive motions of bending and standing up caused him 
pain and limited him in his job.  

The outpatient treatment records reflect that the veteran 
experienced some relief of his back pain once he was fitted 
with the proper shoe lifts and a brace for his right leg.  
This helped with his gait.  He also had physical therapy 
which helped with his symptoms.  The outpatient records also 
reflect that the veteran experienced increasing pain, 
although it was not solely attributable to his back 
disability.  Still, his pain medication was changed from 
hydrocodone to methadone in September 2004.  The November 
2004 entry noted that the veteran had doubled up on his 
medication in order to make it through his work.

In reviewing the evidence as a whole, the Board finds that 
the veteran's disability more closely approximates that of a 
moderate limitation of motion and a 20 percent disability 
evaluation under Diagnostic Code 5292.  The veteran 
demonstrated an increase in his disability at the time of his 
outpatient pain assessment evaluation on September 23, 2004.  

The evidence does not support a 40 percent rating under 
Diagnostic Code 5295 or Diagnostic Code 5293.  The veteran 
does not exhibit listing of the spine, positive Goldthwaite's 
sign, marked limitation of forward bending, or abnormal 
motion.  Further, there is no evidence of neurologic 
impairment associated with his diagnosed DDD to warrant the 
assignment of a 40 percent rating under Diagnostic Code 5293.

Ratings greater than 20 percent are also available under 
Diagnostic Code 5285 (residuals of vertebral fracture), 
Diagnostic Code 5286 (ankylosis of the general spine) and 
Diagnostic Code 5289(ankylosis of the lumbar spine). 
38 C.F.R. § 4.71a (2005).  However, the evidence of record 
does not show any demonstrable evidence of vertebral fracture 
or any spinal ankylosis.  Therefore, these diagnostic codes 
are factually inapplicable in this case.

The criteria used to evaluate disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293 was amended in September 2002.  The amended criteria 
direct that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

As noted, the veteran does not suffer from attacks of IVDS to 
warrant the assignment of a separate neurologic disability 
rating.  Moreover, there is no evidence, and the veteran does 
not claim, that he suffers from incapacitating episodes as 
defined by the regulations.

Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2005).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation is for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2005).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2005).

In evaluating the veteran's back disability in light of the 
new criteria, the Board finds that there is no basis for a 
higher evaluation.  The veteran's range of motion for flexion 
of the lumbar spine was to at least 70 degrees on his several 
VA examinations.  Further, his combined range of motion for 
the thoracolumbar spine was greater than 120 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

In addition, there is no evidence of incapacitating attacks 
or a separate neurologic disability to warrant a higher 
rating for IVDS at any time.  

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

The veteran's complaints of pain are contemplated in his 20 
percent rating for moderate limitation of motion of the 
lumbar/thoracolumbar spine.  The veteran's range of motion, 
on his several VA examinations, has not been severely 
limited.  Moreover, the examiners have not reported objective 
evidence of weakened movement, excess fatigability, 
incoordination, swelling, or atrophy of disuse.  Further, the 
outpatient records also do not provide any findings that 
would be consistent with additional disability.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased evaluation beyond 20 percent for the veteran's 
lumbar strain with DDD.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  The RO received the 
veteran's claim in August 2002.  The RO wrote to the veteran 
that same month, prior to any adjudication of the claim.  The 
veteran was informed of what evidence was required to 
establish service connection on a secondary basis.  He was 
asked to identify sources of treatment so that records could 
be obtained.  The veteran was informed that he was to be 
scheduled for a VA examination.  The veteran was encouraged 
to submit his evidence to the RO.  

The RO granted service connection for the veteran's lumbar 
spine disability in March 2003.  The veteran was informed he 
was assigned a noncompensable disability evaluation because 
of the minimal limitation of motion.  The veteran disagreed 
with the evaluation.

The RO increased the veteran's disability evaluation to 10 
percent in April 2004.  The veteran was issued a statement of 
the case (SOC) in April 2004.  The SOC provided the veteran 
with the applicable regulations and explained why an 
evaluation in excess of 10 percent was not provided.

The RO again wrote to the veteran in March 2005.  He was 
provided with notice of what was necessary to substantiate 
his claim for a higher evaluation for his service-connected 
lumbar strain with DDD.  He was also informed as to what 
evidence he was responsible for and what VA would do.  The 
veteran was asked to submit evidence that he had to support 
his claim.  

The veteran has not alleged any prejudice in the development 
of his claim.  He has effectively participated in the 
development of his claim.  The Board finds that the RO's 
efforts, in total, afforded the veteran a "meaningful 
opportunity to participate effectively in the processing of 
[his] claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128-29 (2005).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran was 
afforded several VA examinations.  The RO also obtained 
several medical opinions to fully develop the claim.  He also 
testified at a Travel Board hearing in May 2005.  The veteran 
has not alleged that there is any other outstanding evidence 
pertinent to his claim.  






ORDER

Entitlement to a 20 percent rating for lumbar strain, with 
degenerative disc disease, is granted subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


